        Case 1:20-cv-00008-LEK-ATB Document 28 Filed 12/08/20 Page 1 of 1




                              THE KAPLAN LAW OFFICE

                                     SUSAN R. KAPLAN, Ph.D.
                                     CHARLES S. CARANICAS
                                       ATTORNEYS AT LAW
30 WALL ST. 8th Fl                                               TEL:    (347) 683.2505
NEW YORK, NEW YORK 10005                                                 skaplan@lawkaplan.com
                                                                         caranicas@lawkaplan.com


                                                                 December 8, 2020
     VIA ECF
     Hon. Andrew T. Baxter
     U.S. Courthouse—Northern District of New York
     Federal Building and U.S. Courthouse
     P.O. Box 7396
     Syracuse, NY 13261-7396


                       Re: John Doe v Skidmore College, NDNY, 20cv0008

     Dear Judge Baxter:

            We represent Plaintiff in the referenced action. We are writing to inform the
     Court that the parties have agreed to mediate. The parties thereby request that the Court
     Order the case be put on the ADR track for that purpose.


                                                         Respectfully Submitted,

                                                         /s/ Susan Kaplan
